Kellogg, J.:
The injuries sustained by the employees making these three claims resulted from accidents which occurred in the State of Mew Jersey, except in the case of Valentine {supra), where the accident occurred in the State of Connecticut. The claimants are all residents of this State, where the employers are engaged in business, and where the several contracts of employment were presumably made. All injuries were sustained in the ordinary course of employment. The State Workmen’s Compensation Commission has made • the usual awards of compensation, and the only question presented by these appeals is as to whether the Workmen’s Compensation Law of this State has *405extraterritorial effect so as to allow compensation for accidents occurring in other States.
In Matter of McQueeney v. Sutphen & Myer (167 App. Div. 528), decided at this term of court, we considered the provision of the Compensation Law declaring a presumption that the case of an injured employee is within the law and found the presumption reasonable from the fact that the premium for insurance is based upon the payroll of the employer, the number of employees and the hazards of the different classes comprising each group, that the statute, by basing the amount to be paid into the fund upon the payroll and the number of employees, contemplates that an employee while at work is engaged or may be considered as engaged all the while in the hazardous employment.
The same reasoning applies to this case. The employer is, carrying on his business in this State and the premiums required to be paid by him are based upon the assumption that each of the employees who are engaged in and about his business are insured all the time they are acting within the course of their employment. The fact that an employee may from time to time be outside of the State in the course of his employment does not diminish the amount of premiums to be paid. The employer has paid for the insurance of his employee for all the time he is engaged in his work and is entitled to the benefit of that insurance. The risk outside of the State is no greater than in the State and it is immaterial to the insurer; where the accident occurred, so long as it occurred in the business he had insured and during the time covered by the insurance. The fact, therefore, that the employer’s contribution to the fund is based upon the payroll and the number of men employed, without regard to the fact that from time to time some of them work outside of the State, emphasizes the fact that it is immaterial whether the injury took place within or without the State so long as it occurred in the course of his employment, and gives emphasis to the provision of subdivision 4 of section 3 of the act defining an employee as “a person who is engaged in a hazardous employment in the service of an employer carrying on or conducting the same upon the premises or at the plant, or in the course of his employment away *406from the plant of his employer.” The time and earnings of the injured employee, while temporarily working outside of the State, will be represented in the employer’s contribution to the fund.
The scheme of the statute is, in brief, to charge upon the business, through insurance, the losses caused by it, making the business and the ultimate consumer of its product, and not the injured employee, bear the burden of the accidents incident to the business. ■ The statute contemplates the protection, not only of the employee, but of the employer at the expense of the ultimate consumer. (See Matter of Winfield v. N. Y. C. & H. R. R. R. Co., 168 App. Div. 351, decided at this term.) The employee cannot refuse to do the master’s bidding within the\ course of the employment upon the grounds that it requires him to pass over the State line and the law cannot contemplate that he shall lose the benefit of the act because he is performing the duties of his employment. The statute must have a broad and liberal/ interpretation to protect the employee and to compensate him! for all injuries received in the course of the employment and to charge upon the fund or the insurer the loss which otherwise must fall upon the master. By complying with the act the \ employer is guaranteed protection and the moneys which he has paid into the fund or secured to be paid must bear the losses which they were intended to meet, otherwise the employer and the employee are suffering at the hands of the State.
In the McQueeney case and the Winfield case we considered that the self-insurer or the employer who insured otherwise than in the State fund has no advantage or disadvantage in the construction of the statute from the fact that he insured otherwise than in the State fund. The law contemplates equality and that all employees and employers shall. be measured by the same rule without regard to the particular manner in which the insurance is carried.
The award should be affirmed.
All concurred, except Smith, P. J., dissenting, in opinion.